In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 13‐3906 & 14‐1097 
NCLOSURES INC., 
                                 Plaintiff‐Appellant/Cross‐Appellee, 

                                  v. 

BLOCK AND COMPANY, INC., 
 
                       Defendant‐Appellee/Cross‐Appellant. 
                      ____________________ 

         Appeals from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
         No. 1:12‐cv‐09358 — Samuel Der‐Yeghiayan, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 15, 2014 — DECIDED OCTOBER 22, 2014 
                ____________________ 

   Before FLAUM, KANNE, and SYKES, Circuit Judges. 
    FLAUM,  Circuit  Judge.  In  May  2011,  nClosures  Inc.  and 
Block  and  Company,  Inc.  began  a  business  relationship  in 
which  nClosures  designed  and  Block  manufactured  metal 
enclosures for electronic tablets, such as iPads. At the outset 
of  the  relationship,  the  parties  signed  a  confidentiality 
agreement;  nClosures  then  divulged  its  designs  for  the  en‐
closure  device  to  Block  for  manufacture.  The  first  device—
2                                         Nos. 13‐3996 & 14‐1097 

known as the Rhino Elite—entered the market for sale in Oc‐
tober  2011.  By  March  2012,  however,  Block  developed  its 
own competing device, known as the Atrio. 
    In  November  2012,  nClosures  brought  suit  in  diversity 
against  Block  alleging,  among  other  claims,  breach  of  con‐
tract and breach of fiduciary duty. The district court granted 
summary  judgment  to  Block  on  both  claims.  On  the  breach 
of  contract  claim,  the  district  court  concluded  that  no  rea‐
sonable jury could find that nClosures took reasonable steps 
to  keep  its  proprietary  information  confidential,  and  there‐
fore  that  the  confidentiality  agreement  was  unenforceable. 
The  district  court  also  concluded  that  no  reasonable  jury 
could find that a partnership existed between nClosures and 
Block that could give rise to a viable breach of fiduciary duty 
claim. However, the district court denied Block’s motion for 
attorney’s fees. 
    nClosures challenges the district court’s rulings on sum‐
mary  judgment,  and  Block—as  cross‐appellant—challenges 
its denial of Block’s motion for attorney’s fees. We affirm in 
both respects. 
                           I. Background 
    nClosures is an industrial design firm co‐founded in 2011 
by Daniel Gorman, Daniel McKean, and Kemper Barkhurst. 
After  its  formation,  nClosures  developed  metal  cases  for 
electronic  tablets,  such  as  iPads.  Designer  and  independent 
contractor Ian LeBlanc designed one such device—the Rhino 
Elite—for  nClosures  in  early  2011.  Later  that  year  on  May 
24th,  nClosures  co‐founders  McKean  and  Gorman  attended 
a trade show in Chicago to display prototypes of the Rhino 
(a precursor to the Rhino Elite). There, Block CEO Greg Carl‐
Nos. 13‐3906 & 14‐1097                                            3

son  approached  them  about  a  potential  business  relation‐
ship. Block previously manufactured and sold metal devices 
like  cash  drawers,  but  had  recently  identified  tablet  enclo‐
sures as a potential new product line. 
   At  the  May  24th  meeting  between  nClosures  and  Block, 
the  companies  signed  a  confidentiality  agreement  wherein 
they agreed to the following: 
       The Parties … agree that the Confidential In‐
       formation received from the other Party shall 
       be used solely for the purposes of engaging in 
       the Discussions and evaluating the Objective 
       (the “Permitted Purposes”). Except for such 
       Permitted Purposes, such information shall not 
       be used, either directly or indirectly, by the Re‐
       ceiving Party for any other purpose … . 
The  agreement  defines  “the  Objective”  as “a  potential  busi‐
ness  relationship  with  respect  to  iPad  Enclosures.”  Outside 
of  this  initial  agreement,  nClosures  did  not  require  other 
Block employees or engineers to sign additional agreements 
in  order  to  access  Rhino  or  Rhino  Elite  design  files. 
nClosures also did not enter into confidentiality agreements 
with Rhino Elite designer Ian LeBlanc, or with the manufac‐
turers that produced Rhino Elite predecessors known as the 
Lab  Shield  and  the  Rhino.  However,  a  declaration  by 
nClosures  co‐founder  Daniel  McKean  states,  “It  is 
nClosures’s  policy  to  not  share  its  designs,  know‐how,  or 
market  knowledge  with  other  parties  unless  pursuant  to  a 
non‐disclosure  agreement.  nClosures  has  a  policy  of  grant‐
ing employees access to this information only on a need‐to‐
know basis.” 
4                                          Nos. 13‐3996 & 14‐1097 

    After  signing  the  confidentiality  agreement,  nClosures 
provided Block with the design files for the Rhino products. 
Subsequently, nClosures and Block attempted to negotiate a 
written  agreement  concerning  the  manufacture  and  sale  of 
the tablet enclosures. Although the companies never agreed 
on  a  written  contract,  they  exchanged  at  least  three  draft 
agreements during negotiations. After these failed attempts, 
the  parties  reached  an  oral  agreement  on  the  following 
terms: Block agreed to manufacture the Rhino Elite and sell 
the  units  to  nClosures  at  $19.25  per  unit.  nClosures  was 
permitted to sell some units to its customers, and some units 
back to Block at an increased price of $53 per unit. nClosures 
therefore netted $33.75 on the units it sold back to Block. 
     In  a  June  2012  e‐mail,  Block  Vice  President  and  General 
Manager David Kauffman referred to this arrangement with 
nClosures  as  a  “license  fee.”  On  the  other  hand,  another 
Block  employee—Scott  Nease—described  these  proceeds  as 
the  “net  profit”  for  nClosures  in  an  August  2012  e‐mail.  In 
this  same  e‐mail,  Nease  also  indicated  that  the  buyback  ar‐
rangement was really just a formality by stating “[i]t would 
be much cleaner … to simply issue a purchase order and pay 
NClosure [sic] for $33.75 @ and not go through the formality 
of  sales  and  buyback,  when  a  sale  never  really  occurred  in 
the first place.” 
    By  mid‐October  2011,  the  first  Rhino  Elite  device  manu‐
factured by Block entered the market. Shortly thereafter, the 
parties  became  aware  of  various  design  problems  with  the 
device, and Block’s engineers helped to re‐design the Rhino 
Elite bracket to better hold tablets in place inside the enclo‐
sure.  Either  subsequently  or  simultaneously,  Block  also  de‐
veloped a design for its own tablet enclosure, known as the 
Nos. 13‐3906 & 14‐1097                                                             5

Atrio.1  In  August  2012,  Block  terminated  its  business  rela‐
tionship  with  nClosures,  and  nClosures  subsequently  filed 
this suit against Block alleging fraud, trade secret misappro‐
priation, breach of fiduciary duty, and breach of contract. In 
December  2012,  nClosures  sought  a  preliminary  injunction 
on  its  breach  of  contract  claim,  which  the  district  court 
granted. 
    On September 6, 2013, the parties filed cross‐motions for 
summary  judgment—nClosures  sought  partial  summary 
judgment on its claims for fraud and breach of contract, and 
Block  sought  summary  judgment  on  all  four  of  nClosures’s 
claims. On December 11, the district court granted summary 
judgment for Block.2 Block then filed a sealed motion for at‐
torney’s fees under the Illinois Trade Secrets Act, as well as 
28  U.S.C.  § 1927  and  the  district  court’s  inherent  authority. 
The district court orally denied this motion. 
                                            II. Discussion 
     We review a district court’s grant of summary judgment 
de  novo,  taking  all  facts  and  their  reasonable  inferences  in 
the light most favorable to the nonmovant. Hansen v. Fincant‐
ieri Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014). 

                                                 
1  nClosures  claims  that  the  Atrio  is  nearly  identical  to  the  Rhino  Elite, 

while  Block  notes  several  distinctions.  For  instance,  the  Atrio  is  a  one 
piece design using a “piano‐type hinge” to join the top and bottom of the 
enclosure,  while  the  Rhino  Elite  is  a  two‐piece  design  where  the  cover 
and the bottom of the enclosure are separate pieces that lock together.
2 Although the district court granted Block’s motion for summary judg‐

ment  on  all  four  of  nClosures’s  claims,  nClosures  only  challenges  the 
district  court’s  decision  regarding  the  breach  of  contract  and  breach  of 
fiduciary duty claims. 
6                                                     Nos. 13‐3996 & 14‐1097 

      A. Breach of Contract. 
    To bring a successful breach of contract claim under Illi‐
nois law, a party must show “(1) the existence of a valid and 
enforceable  contract;  (2)  substantial  performance  by  the 
plaintiff;  (3)  a  breach  by  the  defendant;  and  (4)  resultant 
damages.”  TAS  Distrib.  Co.  v.  Cummins  Engine  Co.,  491  F.3d 
625, 631 (7th Cir. 2007) (citation omitted). Additional consid‐
erations arise, however, when we assess the enforceability of 
a  confidentiality  agreement.  See  Tax  Track  Sys.  Corp.  v.  New 
Investor  World,  Inc.,  478  F.3d  783,  787  (7th  Cir.  2007).  In  Tax 
Track, we held that a federal court applying Illinois law “will 
enforce  [confidentiality]  agreements  only  when  the  infor‐
mation  sought  to  be  protected  is  actually  confidential  and 
reasonable efforts were made to keep it confidential.” Id. (cit‐
ing Curtis 1000, Inc. v. Suess, 24 F.3d 941, 947 (7th Cir. 1994)). 
Thus,  in  order  to  enforce  the  confidentiality  agreement  be‐
tween  nClosures  and  Block,  we  must  find  that  nClosures 
took  reasonable  steps  to  keep  its  proprietary  information 
confidential.3 
   In  Tax  Track,  we  upheld  a  district  court’s  grant  of  sum‐
mary  judgment  which  found  a  confidentiality  agreement 
unenforceable,  holding  that  no  reasonable  jury  could  con‐
clude that Tax Track engaged in reasonable efforts to protect 
                                                 
3  nClosures  argues  that  ILG  Industries,  Inc.  v.  Scott,  273  N.E.2d  393  (Ill. 

1971),  governs  because  in  that  case,  the  Illinois  Supreme  Court  did  not 
require  a  written  confidentiality  agreement  in  order  to  protect  proprie‐
tary information. However, ILG is not on point. The ILG court protected 
plaintiff’s  proprietary  information  on  the  ground  that  it  constituted  a 
trade secret; there was no alleged breach of contract. See id. at 394. Hence, 
ILG is inapplicable here. 
Nos. 13‐3906 & 14‐1097                                             7

its  confidential  information.  Id.  at  788.  We  emphasized  that 
no  reasonable  steps  were  taken  where  the  proprietary  in‐
formation  in  question  was  a  company  memo  distributed  to 
600–700 people, was not stamped with the word “Confiden‐
tial,” and where only some of the recipients signed confiden‐
tiality agreements. Id. 
    In contrast, in Rockwell Graphic Systems Inc. v. DEV Indus‐
tries, Inc., 925 F.2d 174, 180 (7th Cir. 1991), we found that the 
steps  taken  to  protect  the  proprietary  information  at  issue 
were substantial enough to preclude summary judgment for 
the  defendants  in  a  trade  secrets  misappropriation  case.  In 
Rockwell,  unlike  in  Tax  Track,  the  engineering  drawings  at 
issue were kept in a vault with limited access. Id. at 177. The 
engineers  who  used  the  drawings  were  required  to  sign 
agreements not to disseminate the drawings or disclose their 
contents.  Id.  Furthermore,  vendors  permitted  to  access  cop‐
ies  of  the  drawings  also  signed  confidentiality  agreements, 
and each drawing was marked with an indication that it con‐
tained proprietary information. Id. While this Court did not 
determine  whether  the  steps  in  Rockwell  were  sufficient  to 
protect the trade secrets at issue, we did find that these steps 
were  substantial  enough  to  preclude  summary  judgment  in 
favor of the defendants. 
    The  steps  taken  in  Rockwell,  however,  far  exceed  the 
measures  employed  by  nClosures,  and  more  closely  resem‐
ble the steps taken in Tax Track. While nClosures and Block 
did  sign  a  confidentiality  agreement  at  the  outset  of  their 
business  relationship,  no  additional  confidentiality  agree‐
ments were required of individuals who accessed the design 
files for the Rhino or Rhino Elite devices. Additionally, nei‐
ther  the  Rhino  nor  the  Rhino  Elite  drawings  were  marked 
8                                           Nos. 13‐3996 & 14‐1097 

with  words  such  as  “confidential”  or  “contains  proprietary 
information.” Furthermore, the drawings were not kept un‐
der lock and key, nor were they stored on a computer with 
limited  access.  While  the  declaration  of  Daniel  McKean 
states generally that nClosures had a policy of requiring con‐
fidentiality  agreements,  no  such  agreements  were  required 
of  designer  Ian  LeBlanc  or  of  the  manufacturers  that  pro‐
duced previous versions of the Rhino Elite. These facts show 
that nClosures did not engage in reasonable steps to protect 
the confidentiality of its proprietary information, and there‐
fore  that  the  confidentiality  agreement  with  Block  is  unen‐
forceable.  We  affirm  the  district  court’s  ruling  that  no  rea‐
sonable jury could find otherwise. 
     B. Breach of Fiduciary Duty. 
   The district  court held that Block  and nClosures did not 
share  profits  and  did  not  form  a  partnership,  and  therefore 
that nClosures’s breach of fiduciary duty claim lacked merit. 
We agree. 
    To establish a breach of fiduciary duty under Illinois law, 
a plaintiff must show that “(1) a fiduciary duty exists; (2) the 
fiduciary duty was breached; and (3) the breach proximately 
caused  the  injury  of  which  the  plaintiff  complains.”  Ball  v. 
Kotter, 723 F.3d 813, 826 (7th Cir. 2013) (citing Neade v. Portes, 
739 N.E.2d 496, 502 (Ill. 2000)). A fiduciary duty may be es‐
tablished  through  relationships  such  as  partnerships  and 
joint  ventures,  as  well  as  special  circumstances.  Autotech 
Tech. Ltd. P’ship v. Automationdirect.com, 471 F.3d 745, 748–49 
(7th Cir. 2006). The Illinois Uniform Partnership Act defines 
a partnership as “the association of 2 or more persons to car‐
ry  on  as  co‐owners  of  a  business  for  profit.”  805  Ill.  Comp. 
Stat.  206/202(a).  Considerations  including  the  intent  of  the 
Nos. 13‐3906 & 14‐1097                                               9

parties, as well as whether the entities shared profits, are rel‐
evant in analyzing whether a partnership existed. 
    Sharing of profits is instructive but not always conclusive 
evidence of a partnership. Illinois law states that “[a] person 
who receives a share of the profits of a business is presumed 
to be a partner,” 805 Ill. Comp. Stat. 206/202 (c)(3), unless the 
individual  received  the  profits  as  compensation  as  an  inde‐
pendent contractor or an employee. Id. at (c)(3)(ii). Evidence 
of  profit‐sharing,  however,  does  not  guarantee  a  partner‐
ship. In Argianas v. Chestler, the Illinois Appellate Court held 
that  no  partnership  existed—even  though  the  plaintiff  re‐
ceived  40%  of  the  profits  from  a  particular  account—where 
the  relevant  agreement  provided  the  plaintiff  with  a  salary 
and  did  not  indicate  that  a  partnership  existed.  631  N.E.2d 
1359,  1368–70  (Ill.  App.  Ct.  1994).  The  Argianas  court  ex‐
plained  that  “[a]lthough  a  sharing  of  profits  is  an  essential 
test in determining the existence of a partnership, mere par‐
ticipation in profits, does not alone create a partnership.” Id. 
at 1368. 
    Our  decision  in  Autotech  is  also  instructive.  In  Autotech, 
we affirmed a district court’s determination that no fiduciary 
duty  was  owed—and  therefore  that  no  breach  of  this  duty 
occurred—when  a  manufacturer  and  a  marketer  failed  to 
form a partnership under Illinois law. 471 F.3d at 749. Simi‐
lar  to  the  arrangement  between  nClosures  and  Block,  the 
parties in Autotech—ADC and Autotech—engaged in a busi‐
ness  relationship  whereby  one  company  manufactured  a 
product and the second company marketed it. Id. at 747. The 
agreement  between  the  parties  specified  that  neither  party 
had  the  right  or  responsibility  “to  assume  or  to  create  any 
obligations or responsibilities expressed or implied on behalf 
10                                                   Nos. 13‐3996 & 14‐1097 

of  or  in  the  name  of  the  other  or  to  bind  the  other  party  in 
any manner whatsoever.” Id. ADC then developed a similar 
and competing product, and Autotech sued for breach of fi‐
duciary duty, among other claims, and subsequently filed a 
motion  for  a  preliminary  injunction.  Id.  at  747–48.  We  held 
that the district court did not abuse its discretion in denying 
the injunction and concluded that no partnership, joint ven‐
ture,  or  special  relationship  existed.  We  emphasized  that 
“the contract expressly prohibited joint control; there was no 
provision for profit sharing and loss; the parties did not file 
joint  tax  returns;  and  there  was  no  evidence  of  intent  to  be 
associated as a partnership or joint venture.” Id. at 749. 
    nClosures  argues  that  its  recovery  of  $33.75  per  Rhino 
Elite  unit  demonstrates  a  profit‐sharing  arrangement,  and 
therefore  the  existence  of  an  nClosures‐Block  partnership. 
Block, on the other hand, argues that this arrangement was a 
license  fee  or  simply  nClosures’s  individual  profit,  but  that 
the two companies did not share profits.4 Based on the con‐
siderations  outlined  in  Argianas  and  Autotech,  we  conclude 
that no reasonable jury could find that nClosures and Block 
formed a partnership, and therefore that no breach of fiduci‐
ary  duty  occurred.  nClosures  does  not  adequately  support 
its argument that the net gain of $33.75 per Rhino Elite unit 
constituted  a  profit‐sharing  arrangement  with  Block,  espe‐
cially because there was no agreement between the parties to 
characterize the net gain in this manner. But even if we were 

                                                 
4  As  previously  noted,  Block  referred  to  the  $33.75  as  a  licensing  fee  in 

one  instance,  and  as  “net  profit”  to  nClosures  in  another  instance.  The 
record does not contain a statement regarding nClosures’s characteriza‐
tion of the $33.75 per unit gain at the time it entered into the oral agree‐
ment with Block. 
Nos. 13‐3906 & 14‐1097                                                            11

to accept that profit‐sharing occurred, Argianas demonstrates 
that  profit  sharing  alone  is  sometimes  insufficient  to  estab‐
lish a partnership under Illinois law. Considering the factors 
outlined in Autotech, there is no evidence that the parties en‐
gaged in other activities suggestive of a partnership: the par‐
ties  did  not  sign  a  partnership  agreement,  did  not  file  joint 
tax returns, and did  not hold  themselves out to be partners 
in any way. Thus, regardless of nClosures’s modest assertion 
that  its  arrangement  with  Block  constituted  profit‐sharing, 
other  elements  of  the  nClosures‐Block  relationship  do  not 
indicate a partnership. 
    Additionally,  the  record  suggests  that  the  parties  never 
intended  to  carry  on  as  co‐owners  of  a  business  for  profit, 
and therefore failed to form a partnership under Illinois law. 
See  805  Ill.  Comp.  Stat.  206/202(a).  In  granting  summary 
judgment  to  Block,  the  district  court  emphasized  that  all 
three  of  the  draft  agreements  between  Block  and  nClosures 
contained a clause stating that nothing in the conduct of ei‐
ther  party  “shall  be  deemed  to  constitute  either  party  an 
agent,  partner,  joint  venture  or  employee  of  the  other.” 
nClosures  Inc.  v.  Block  &  Co.,  Inc.,  No.  12  C  9358,  2013  WL 
6498528, at * 4 (N.D. Ill. Dec. 11, 2013).5 While this unexecut‐
ed agreement does not legally bind nClosures, it is probative 
                                                 
5 nClosures argues that the district court incorrectly considered this lan‐

guage,  citing  Matter  of  Holder’s  Estate,  355  N.E.2d  333,  334–35  (Ill.  App. 
Ct.  1976)  for  the  proposition  that  a  court  may  not  rely  on  unexecuted 
agreements  as  proof  of  a  subsequent  agreement  or  its  terms.  However, 
Holder  more correctly  stands  for  the  proposition  that  an  oral  agreement 
to  convey  property  cannot  be  enforced  through  specific  performance 
when the agreement was merely an agreement to reduce the terms of the 
conveyance to writing. Holder, therefore, is simply too distinct from this 
case to be dispositive. 
12                                          Nos. 13‐3996 & 14‐1097 

of  the  parties’  intent  underlying  their  business  relationship. 
Illinois courts have held that when no written agreement ex‐
ists, it is appropriate to consider the intent of the parties and 
the facts and circumstances surrounding the alleged partner‐
ship formation. See e.g., Snyder v. Dunn, 638 N.E.2d 744, 747 
(Ill.  App.  Ct.  1994).  Therefore,  we  consider  the  language  of 
the unexecuted agreements between Block and nClosures for 
this purpose.  Because all three of the agreement drafts con‐
tained a clause specifying that the parties should not be con‐
strued  as  partners,  and  because  there  is  no  evidence  that 
nClosures  objected  to  the  inclusion  of  this  clause,  we  are 
persuaded  that  nClosures  and  Block  did  not  contemplate  a 
partnership when structuring their business relationship.
    For these reasons, there is a lack of evidence from which 
a  reasonable  jury  could  conclude  that  nClosures  and  Block 
formed  a  partnership  under  Illinois  law,  and  thus 
nClosures’s breach of fiduciary duty claim must fail. 
      C. Attorney’s Fees. 
    On December 26, 2013, Block filed a sealed motion seek‐
ing attorney’s fees under three theories: (1) the Illinois Trade 
Secrets Act (“the ITSA”), (2) 28 U.S.C. § 1927, and (3) the dis‐
trict court’s “inherent authority.” Under the ITSA, a defend‐
ant  in  a  trade  secret  action  can  recover  its  reasonable  attor‐
ney’s  fees  if  “a  claim  of  misappropriation  is  made  in  bad 
faith.”  765  Ill.  Comp.  Stat.  1065/5(i).  Additionally,  under  28 
U.S.C. § 1927, an attorney may be required to pay costs and 
expenses  when  he  or  she  “multiplies  the  proceed‐
ings … unreasonably  and  vexatiously.”  Furthermore,  sanc‐
tions  pursuant  to  a  district  court’s  inherent  authority  “are 
appropriate  where  a  party  has  willfully  abused  the  judicial 
Nos. 13‐3906 & 14‐1097                                               13

process or otherwise conducted litigation in bad faith.” Tuck‐
er v. Williams, 682 F.3d 654, 661–62 (7th Cir. 2012). 
   In denying Block’s motion for attorney’s fees, the district 
court stated: 
        I  know  the  case.  I  did  not  find  anything  that 
        comes  remotely  close  that  there  was  no  basis 
        for  the  lawsuit  or  that  it  was  in  bad  faith.  I 
        agree  with  counsel  for  plaintiffs.  I  entered 
        summary  judgment  in  this  case.  I  understand 
        it’s on appeal. And I might be right, I might be 
        wrong on that summary judgment, but I’m not 
        going  encourage  any  further  litigation  on  that 
        issue.  There’s  been no bad faith on the part of 
        the plaintiffs. 
Block  insists  that  the  district  court’s  dismissal  of  its  motion 
for attorney’s fees was improper, citing IDS Life Insurance Co. 
v. Royal Alliance Associates, Inc., 266 F.3d 645, 653–54 (7th Cir. 
2001)  as  an  example  of  when  we  held  that  a  district  court 
abused  its  discretion  in  failing  to  issue  sanctions  under  28 
U.S.C. § 1927. In IDS, the district court refused to issue sanc‐
tions  pursuant  to  its  “own  philosoph[ical]”  opposition  to 
sanctions,  even  after  characterizing  the  defendants’  argu‐
ments  as  “dubious  and  disingenuous,”  as  well  as  question‐
ing the “real motive” behind the defendants’ action to seek a 
confirmation  award  in  a  different  court  from  the  one  in 
which  the  suit  arose.  Id.  Against  this  factual  backdrop,  we 
held that the district court abused its discretion in failing to 
sanction  the  defendants  for  unreasonably  multiplying  pro‐
ceedings under 28 U.S.C. § 1927. Id. at 654. 
14                                          Nos. 13‐3996 & 14‐1097 

    The facts of IDS are quite different from the facts here. In 
this  case,  the  district  court  did  not  deny  Block’s  motion  for 
attorney’s  fees  pursuant  to  any  personal  hostility  to  sanc‐
tions,  but  rather  applied  a  bad  faith  standard  by  stating,  “I 
know the case. I did not find anything that comes remotely 
close that there was no basis for the lawsuit or that it was in 
bad  faith.”  Further,  rather  than  expressing  doubt  about 
whether the claims in the lawsuit had any merit, the district 
court  acknowledged  that  its  summary  judgment  decision 
was a close call by stating, “I entered summary judgment in 
this case … . And I might be right, I might be wrong on that 
summary  judgment … .”  Simply  put,  the  case  before  us  is 
too  distinct  from  IDS  to  dictate  a  finding  that  the  district 
court  abused  its  discretion  by  denying  Block’s  motion  for 
attorney’s  fees.  Furthermore,  Block  fails  to  offer  any  addi‐
tional compelling support for this argument. 
                            III. Conclusion 
    We  AFFIRM  the  district  court’s  grant  of  summary  judg‐
ment  in  favor  of  Block  and  the  denial  of  Block’s  motion  for 
attorney’s fees.